Citation Nr: 1337858	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back strain (low back disorder).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of the hearing is of record.  

In May 2012, the Board denied service connection for a low back strain (lumbar spine disorder) on the basis that new and material evidence had not been received to reopen the previously denied claim.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the parties filed a Joint Motion for Remand (JMR) requesting that the May 2012 decision be vacated and that the matter be remanded to the Board for actions consistent  with the JMR.  In February 2013, the Court granted the JMR and remanded the matter to the Board for actions consistent with the JMR.  

The newly reopened issue of service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In February 1970, the RO denied service connection for a low back strain (low back disorder); the Veteran was notified of this decision in March 1970 and did not perfect his appeal, nor was any evidence received within one year of the notification of the original denial which would warrant the claim remaining open. 

2.  Evidence received since the denial of service connection for a low back strain (low back disorder) in February 1970 raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The February 1970 rating determination denying service connection for a low back strain (low back disorder) became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Evidence received since the February 1970 rating determination is new and material to reopen service connection for a low back strain (low back disorder).  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen service connection for a low back strain (low back disorder), further assistance is not required to substantiate the claim. 

Reopening of Service Connection for a Low Back Strain (Low Back Disorder)

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In February 1970, the RO denied service connection for a low back strain.  In denying service connection, the RO noted that at the time of his entrance into service, the Veteran had a low back strain that was not considered disabling.  The RO observed that the Veteran had a history of being in a school bus accident resulting in low back pain following recent heavy lifting.  The RO indicated that the Veteran had complaints of low back pain in 1968 and on subsequent occasions with a profile given in May 1968 because of low back pain.  The RO stated that the last notation of back complaints was in June 1968 and that at the time of service separation a back disability was not noted.  The RO denied service connection on the basis that low back strain was not found on last examination.  

The Veteran was notified of this decision in March 1970 and did not appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Evidence received subsequent to the March 1970 rating determination includes private treatment records and reports as well as statements and testimony from the Veteran.  In a February 2012, report, the Veteran's private physician, J. J., M.D., indicated that the Veteran had been a patient of his since March 2003, and that at the time of his initial visit the Veteran related to him a history of low back pain and indicated that he had experienced intermittent back problems since he was in a motor vehicle accident in the sixth grade.  Dr. J. noted that x-rays revealed some degenerative disc disease.  Dr. J. opined that worsening of disc disease could be related to a previous injury, and it was certainly possible that the Veteran's service in the military may have hastened the decline in his back degeneration.  He noted that this would be particularly true if his service involved significant stress to the lower back.  

The additional evidence also includes the Veteran's personal hearing testimony regarding in-service events and low back symptoms.  At the January 2012 Travel Board hearing, the Veteran provided a more detailed description of the duties that he performed in service and the types of back problems that he had during his period of service.  

The basis for the prior denial in February 1970, as noted by the parties in the JMR, was that the Veteran did not have a current back disability.  The newly added evidence, in the form of the February 2012 report from Dr. J., demonstrates that the Veteran has now been diagnosed as having degenerative disc disease.  Moreover, the February 2012 report also provides some evidence of a possible relationship between the Veteran's current back disorder and his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the February 1970 rating determination is new and material to reopen service connection for a low back strain (low back disorder).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back strain (low back disorder) is granted. 


REMAND

As the matter has been reopened, further development, to include a VA examination to determine the nature and etiology of any current low back disorder and its relationship, if any, to the Veteran's period of service is warranted.  The Veteran maintains that his current low back disorder is related to service, resulting from duties performed in service, either on a direct basis or by way of aggravation of a pre-existing back disorder.  

The record reveals that on his February 1968 enlistment report of medical history the Veteran checked the "yes" box when asked if had recurrent back pain.  In the Physician's Summary section of the report, it was noted that the Veteran had a history of a school bus accident with resulting low back pain following recent heavy lifting.  On the February 1968 service entrance examination, it was noted that the Veteran had a low back strain that was not considered disabling. 

The Veteran was seen with back complaints on numerous occasions during service, with a profile being issued in May 1968 for chronic back pain.  In a July 1968 treatment record, it was noted that the Veteran was unable to perform his present MOS under his physical limitations and should have a profile change to a more suitable MOS.  On the January 1970 service separation report of medical history, the Veteran again indicated that he had recurrent back pain.   

To date, the Veteran has not been afforded a VA examination with regard to any low back disorder.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination with opinion to assist in determining the nature and etiology of a low back disorder and whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to assist in determining the nature and etiology of any low back disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records should be reviewed by the examiner and the examiner should note such review in his/her report.  Following a complete review of the claims folder, the examiner is requested to render the following opinions: 
(a) Did the Veteran have a low back disorder which clearly and unmistakably pre-existed his period of active service?  
(b) If it is your opinion that the low back disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the low back disorder was not aggravated by service, either because there was no increase in disability during  service or because any increase in disability was due to the natural progress of the preexisting condition?  
(c) Alternatively, if you conclude that a low back disorder did not pre-exist service, is it as likely as not (probability 50 percent of more) that any low back disorder is directly related to any complaints noted during any service?  Complete detailed rationale is requested for any opinion that is rendered.

2.  When the above development has been completed, readjudicate the issue of service connection for a low back disorder on a de novo basis.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


